Citation Nr: 0723440	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-06 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to March 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  

The veteran presented testimony at a personal hearing 
conducted at the St. Paul RO before a Decision Review Officer 
(DRO) in May 2006 and before a Veterans Law Judge (VLJ) in 
March 2007.  Transcripts of his personal hearings were in the 
veteran's claims folder.

The record reflects that the veteran submitted additional 
evidence that had not been reviewed by the RO.  By a March 
2007 statement, the veteran waived his right to have this 
additional evidence reviewed by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.

2.  Credible supporting evidence to support the occurrence of 
the in-service stressor which the veteran alleges to have 
experienced has not been submitted.

3.  The veteran's PTSD has not been shown to be the result of 
a verified stressful event which occurred during his period 
of active service.





CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in April 2005, prior to the 
initial decision on the claim in September 2005.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the VCAA notice letter, the RO informed the veteran about 
the information and evidence necessary to substantiate his 
claim for service connection for PTSD.  Specifically, the RO 
stated that the evidence must show three things:

1.  You had an injury in military service, or a disease that 
began in or was made worse during military service, or there 
was an event in service that caused an injury or disease.

2.  You have a current physical or mental disability. 

3.  There is a relationship between your disability and an 
injury, disease, or event in military service.  

The notice letter also described the information and evidence 
that VA would seek to provide including relevant records from 
any federal agency, such as records from the military, VA 
Medical Centers (VAMCs), or the Social Security 
Administration (SSA).  Additionally, the letter noted that VA 
would make requests for relevant records not held by any 
federal agency, such as records from state or local 
governments, private doctors and hospitals, or current or 
former employers.

The RO also explained what information and evidence the 
veteran was expected to supply to VA to substantiate his 
claim for PTSD.  Specifically, the veteran was asked to 
complete the enclosed PTSD questionnaire.  Further, he was 
told to provide the reports of private physicians who had 
treated him and to tell VA the dates and locations of any 
VAMC treatment he received in order for VA to request the 
records.  The veteran has not indicated that he has had any 
private treatment for his PTSD.  The Board notes that a 
completed PTSD questionnaire is not of record, however, the 
veteran provided details of his alleged PTSD stressor in a 
November 2005 statement and during his May 2006 and March 
2007 personal hearings.  However, as will be discussed more 
fully in the body of the decision, the veteran's alleged 
stressor of witnessing the killing of a Vietnamese person 
cannot be verified by CURR.  Importantly, the veteran 
testified during his hearings that there was no one who could 
help verify his stressor as he had told no one of the 
incident until recently when he sought treatment for PTSD.  
Further, the veteran was told in his May 2006 hearing that 
his claim was denied because his stressor could not be 
verified because it involved a Vietnamese person's death.  As 
such, it appears that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the fourth element, was also satisfied.  The April 
2005 letter asked the veteran to let VA know of any other 
evidence or information that he thought would support his 
claim and to send any evidence in his possession that 
pertains to his claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD.  In a 
letter dated in March 2006, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not 
warranted.  

The Board acknowledges that the veteran has not had a VA 
examination specifically for his claim.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the veteran's in-service stressor cannot 
be substantiated and therefore his claim cannot be granted.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the veteran's service records list his military occupational 
specialties as field wireman and rifleman while he was in 
Vietnam from June 1971 to February 1972.  The Board finds it 
significant that the veteran testified during his May 2006 
hearing after being asked if he saw combat that he did not 
really see anything.  Importantly, the veteran also testified 
that he signed up to go to Vietnam to fight but he did not 
get the chance to do so, and that was when his attitude 
towards the military "started going downhill."  Further, 
his service records did not show that he received any awards 
or decorations indicative of combat service, such a Bronze 
Star with V Device or Purple Heart.  The Board does 
acknowledge that the veteran has been awarded the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal; however, these awards are not 
indicative of combat.  As such, the Board finds that the 
veteran is not shown to have engaged in combat with the 
enemy. 

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The veteran alleged that 
he went to a bar in Saigon at the end of his tour in Vietnam 
but did not provide a specific date.  The veteran stated that 
he was in a room with a Vietnamese man when two additional 
Vietnamese men came in and started terrorizing them.  The 
veteran alleged that they killed the Vietnamese man right in 
front of him and threatened to kill him if he told anyone.  
The veteran contended that he developed PTSD symptoms right 
after the incident.  

The Board notes that other than the veteran's statement and 
testimony regarding the occurrence of the aforementioned 
stressor, the claims folder does not contain any additional 
evidence of the event's actual happening.  As previously 
noted, the Board finds it significant that the veteran 
testified during his May 2006 hearing that there was no one 
else who could substantiate his claimed stressor.  The Board 
notes that the RO implicitly outlined its reasons for not 
submitting a request for verification of this incident to the 
United States Armed Services Center for Unit Records Research 
(USASCURR), which is now called the U. S. Army and Joint 
Services Records Research Center (JSRRC) and will be referred 
to as such.  Specifically during the May 2006 hearing, the 
DRO reasoned (after noting that the veteran's stressor was a 
Vietnamese person being killed by another Vietnamese person 
in a non-combat situation) that the veteran's stressor was 
clearly one of those stressors that has been found to be one 
of the hardest things to verify (verifying a civilian death 
without the exact location of the place or the person's 
name).  The Board finds that the reasoning set forth for not 
submitting a JSRRC request in the May 2006 hearing is both 
logical and supportable.  The Board also notes that the 
veteran indicated that he understood his stressor was not 
likely to be verified.

Additionally, the veteran's service medical records do not 
support his claim.  The veteran's February 1970 enlistment 
examination and report of medical history were negative for 
complaints, treatment, or diagnosis of PTSD.  The veteran 
underwent a neuropsychriatric examination in May 1972.  
Importantly, the report found no psychiatric disorder and 
indicated that there were no disqualifying mental defects 
sufficient to warrant disposition through medical channels.  
It was noted that the veteran had two Articles 15 for 
threatening an NCO (noncommissioned officer).  The examiner 
opined that the veteran had a long standing history to 
justify a diagnosis of a character and behavior disorder.  
The veteran showed extreme immaturity in his adjustment to 
military life and his only goal was to get out of the Army.  
Further, it was noted that the veteran had a temporary state 
of acute anxiety with much pent up anger and aggressive 
impulses and a history of drug usage.  There was no evidence 
of psychosis or prominent neurotic symptomatology present to 
warrant separation from the service through medical channels.  
The Board notes that the only reported assault in the 
veteran's service medical records was in September 1972, 
approximately seven months after he returned to the United 
States from Vietnam, at which time the veteran reported that 
he was assaulted off post by unknown assailants.  
Importantly, his March 1974 separation examination and report 
of medical history were negative for complaints, treatment, 
or diagnosis of PTSD, anxiety, depression or excessive worry, 
or nervous trouble of any sort.  

Similarly, the veteran's service personnel records do not 
support his claim.  The veteran's personnel records reflected 
that although he received a Certificate of Achievement in 
January 1972, the veteran received an Article 15 in September 
1970 for using disrespectful language toward a non-
commissioned officer, another in August 1971 for dereliction 
in performance of his duty, and another in August 1973 for 
unsafely operating a truck.  The veteran was noted to be AWOL 
for periods in May 1972, November and December 1972, 
September 1973, October 1973, December 1973, and December 
1973 to March 1974.  Importantly, a March 1974 report of 
mental hygiene evaluation found no significant psychiatric 
disorder and noted that the veteran did not intend to serve 
and should therefore be eliminated from service.  

The Board finds it significant that the veteran testified in 
May 2006 that he re-enlisted to join the fighting in Vietnam.  
The veteran alleged that he could not deal with "something" 
in the Army and he quit mentally.  Although he alleged that 
his alleged stressor probably had a lot to do with his change 
in attitude towards the military, the Board notes that the 
veteran also testified that his attitude started going 
downhill when he left Vietnam to go back to the United States 
because he never got a chance to do something.  Importantly, 
the Board finds that the veteran's statement is consistent 
with the other evidence of record, such as the May 1972 
neuropsychiatric examination which found no psychiatric 
disorder but extreme immaturity in the veteran's adjustment 
to military life and that his only goal was to get out of the 
Army and the series of AWOL periods spanning from May 1972 
until his separation in March 1974.  Importantly, there has 
been no showing that his change in behavior was related to 
his alleged stressor but instead the evidence suggests that 
the veteran wanted to get out of the Army because he was not 
permitted to fight in Vietnam and therefore mentally 
"quit."  

The Board acknowledges that the veteran has VA diagnoses of 
PTSD beginning in 2005.  However, the Board notes that it is 
unclear whether the veteran received any treatment for PTSD.  
In fact, a May 2006 examiner noted that the veteran described 
very few symptoms related to PTSD and mostly described 
behavior problems.  The examiner indicated that the veteran 
had alcohol dependence and was minimizing his addictive 
tendencies.  Further, she found the accounts of his past 
history questionable and noted that his historical data 
appeared dishonest or altered.  In any event, as noted above, 
VA is unable to verify the veteran's claimed in-service 
stressor, and his lay testimony is insufficient, standing 
alone, to establish service connection.  Cohen v. Brown, 10 
Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  
As discussed above JSRRC cannot verify civilian deaths.  
Thus, because the veteran's diagnosis of PTSD was not based 
upon a verified in-service stressor, the claim for service 
connection for PTSD must be denied.  Further, although the 
veteran might sincerely believe that he suffers from PTSD and 
it is related to his service, he is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to verified 
stressors, service connection cannot be granted.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for PTSD is denied.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


